DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 6-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 13 is objected to because of the following informalities:  “at least four images” should be “at least four imagers” and “camfered” should be “chamfered.”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbas (US 2018/0084257 A1) in view of Martin et al. (US 9,826,152 B1).
Consider claim 1, Abbas teaches an imaging device comprising: at least one imager including an imaging element configured to receive light incident through a lens (The optics module 206 includes one or more lens.  The optics module 206 may receive light from an object and couple received light to an image sensor. [0096].  See also [0074], [0076], and Fig. 1A); and a casing at which at least four of the imagers are arranged (The capture apparatus 110 may include 6-camers (including, e.g., cameras 104, 106, 102) disposed in a cube-shaped cage chassis.  [0074], [0076], and Fig. 1A), the casing being configured such that each one of the imagers and another one of the imagers have optical axes substantially parallel to each other and have opposite incident directions of light on the optical axes, and each one of the imagers is arranged outside imageable ranges of the other imagers ([0074], [0076], and Fig. 1A).
However, Abbas does not explicitly teach a casing on which at least six of the at least six imagers are arranged, the casing being a hexagonal column having eight surfaces.
Martin teaches a casing on which at least six of the at least six imagers are arranged, the casing being a hexagonal column having eight surfaces (col. 8, lines 9-52).

Consider claim 2, Martin teaches eight of the imagers are arranged at the casing (col. 8, lines 9-52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate various shapes of the camera including using a casing on which at least six of the at least six imagers are arranged and the casing is a hexagonal column having eight surfaces because such incorporation would allow flexibility when designing the camera.  col. 8, lines 9-52. 
Consider claim 3, Martin teaches the imagers are arranged on only six surfaces from among the eight surfaces (col. 8, lines 9-52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate various shapes of the camera including using a casing on which at least six of the at least six imagers are arranged and the casing is a hexagonal column having eight surfaces because such incorporation would allow flexibility when designing the camera.  col. 8, lines 9-52. 
Consider claim 6, Abbas teaches the lens has an angle of view of 1800 or more .
Claims 7, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbas (US 2018/0084257 A1) in view of Kim et al. (US 2018/0278916 A1) and Hirai et al. (US 2014/0079333 A1).
Consider claim 7, Abbas teaches an image processing apparatus comprising: an acquirer configured to acquire a captured image (the sensor controller module 210 may receive image or video input from the image sensor 208 [0099] – [0100]) captured by at least four imagers each including an imaging element configured to receive light incident through a lens (The optics module 206 includes one or more lens.  The optics module 206 may receive light from an object and couple received light to an image sensor. [0096].  See also [0074], [0076], and Fig. 1A), the imagers being arranged on a casing such that each one of the imagers and another one of the imagers have optical axes substantially parallel to each other and have opposite incident directions of light on the optical axes, and each one of the imagers is arranged outside imageable ranges of the other imagers ([0074], [0076], and Fig. 1A).
However, Abbas does not explicitly teach an image processor configured to generate a spherical distance image expressed by three-dimensional point-group information based on the captured images acquired from all the imagers arranged at the casing.
Kim teaches an image processor configured to generate a spherical distance image expressed by three-dimensional point-group information based on the captured images acquired from all the imagers arranged at the casing (the electronic device 100 may generate the depth image 70-1 having the depth information 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of generating a spherical distance image because such incorporation would allow the generation of a distortion-free 360-degree 3D stereoscopic image.  [0006] and [0015] – [0016].
However, the combination of Abbas and Kim does not explicitly teach extracting feature points in a first captured image of the captured images, and transforming the extracted feature points into a reference image obtained from a second captured image of the captured images.
Hirai teaches extracting feature points in a first captured image of the captured images, and transforming the extracted feature points into a reference image obtained from a second captured image of the captured images ([0070] and [0078]).

Consider claim 10, Abbas teaches the acquirer acquires the captured image from each one of the imagers each including the imaging element configured to receive light incident through the lens having an angle of view of 1800 or more ([0074], [0076], Fig. 1A – Fig. 1B).
Consider claim 11, claim 11 recites the same limitations as claim 7.  Therefore, it is rejected for the same reasons.
	Consider claim 12, the combination of Abbas, Kim, and Hirai teaches the image processor is further configured to obtain the reference image by transforming the second captured image into an equidistant cylindrical image ([0078] of Hirai and [0120] – [0121] of Hirai).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of extracting feature points in a first captured image and transforming the extracted feature points into a reference image because such incorporation would avoid a situation in which motion information cannot be acquired due to a point extracted as a feature point in an image of low exposure suffering “whiteout” in an image of high exposure.  [0057].

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbas (US 2018/0084257 A1) in view of Kim et al. (US 2018/0278916 A1), Hirai et al. (US 2014/0079333 A1), and Nakagawa et al. (US 2016/0300323 A1).
Consider claim 8, Kim teaches the image processor further generates a spherical image based on the captured images acquired from all the imagers arranged at the casing (a plurality of fisheye cameras may have FOYs of at least 180 degrees or more. Accordingly, the images imaged through the fisheye cameras may sufficiently overlap images imaged through cameras adjacent thereto and images imaged through cameras adjacent thereto and the electronic device 100 may generate the left-eyed spherical image and the right-eyed spherical image in whole 360 degrees using at least four fisheye cameras [0130]).
However, the combination of Abbas and Kim does not explicitly teach the spherical image in which each pixel is expressed by at least brightness information.
Nakagawa teaches spherical image in which each pixel is expressed by at least brightness information ([0152] – [0160], [0219], [0246] – [0252], [0284] – [0285]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of expressing pixels by brightness information because such incorporation would facilitate correction of the pixels of the spherical image.  [0246] – [0252].
Consider claim 9, Abbas teaches the image processor combines a set of the captured images acquired from two of the imagers arranged at two surfaces sharing an edge of the casing, and a set of the captured images acquired from two of the imagers arranged at the casing and having optical axes substantially parallel to each other and having opposite incident directions of light on the optical axes, and generates the spherical distance image and the spherical image in all three-dimensional directions ([0110] – [0117].  See also [0074], [0076], and Fig. 1A).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbas (US 2018/0084257 A1) in view of Kim et al. (US 2018/0278916 A1), Hirai et al. (US 2014/0079333 A1), and Martin et al. (US 9,826,152 B1).
Consider claim 13, the combination of Abbas, Kim, and Hirai teaches the image processing apparatus of claim 7 (See above).
However, the combination does not explicitly teach an imaging device including the at least four images and the casing, wherein the casing is a cube having chamfered surfaces.
Martin teaches an imaging device including the at least four images and the casing, wherein the casing is a cube having chamfered surfaces (col. 8, lines 9-52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate various shapes of the camera including a casing being a cube having chamfered surfaces because such incorporation would allow flexibility when designing the camera.  col. 8, lines 9-52.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563.  The examiner can normally be reached on Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/TAT C CHIO/           Primary Examiner, Art Unit 2486